SANDERS, Chief Justice.
The defendant, Nathan Jerry Williams, Jr., was indicted and tried for aggravated battery. See LSA-R.S. 14:34. The jury returned a verdict of guilty, and the court sentenced the defendant to serve eight years in the state penitentiary. The defendant has appealed the conviction and sentence.
No bills of exceptions are presented for review. One bill was reserved when defendant’s motion for a new trial was denied by the trial court. That bill of exceptions, however, was not perfected as required by LSA-C.Cr.P. Arts. 845 and 920. We are therefore limited in our review to errors discoverable by inspection of the pleadings and proceedings and without examination of the evidence. LSA-C. Cr.P. Art. 920.
We have inspected the record for such errors. We note that the delay for sentencing was not waived and that the sentence was imposed on the same day as the denial of the motion for a new trial, in violation of Article 873 of the Louisiana Code of Criminal Procedure. This error invalidates the sentence, and the case *595must therefore be remanded for resentenc-ing.
For the reasons assigned, the conviction is affirmed. The sentence is set aside, and the case is remanded to the Sixteenth Judicial District Court, Parish of Iberia, for resentencing in conformity with law.